t c memo united_states tax_court janice bullock petitioner v commissioner of internal revenue respondent docket no 6713-02l filed date janice bullock pro_se carol-lynn e moran for respondent memorandum opinion chiechi judge this case arises from a petition filed in response to a notice_of_determination concerning collection action s under section and or notice of determina- tion 1all section references are to the internal_revenue_code in effect at all relevant times we must decide whether we should dismiss this case as moot we hold that we should background some of the facts have been stipulated and are so found petitioner resided in philadelphia pennsylvania at the time she filed the petition in this case on date petitioner filed a federal_income_tax tax_return return for her taxable_year on date petitioner filed a return for each of her taxable years and in petitioner’s return petitioner reported total income of dollar_figure total_tax of dollar_figure and tax withheld of dollar_figure and claimed an overpayment and a refund of dollar_figure in petitioner’s return petitioner reported total income of dollar_figure total_tax of dollar_figure and tax withheld of dollar_figure and claimed an overpayment and a refund of dollar_figure in petitioner’s return petitioner reported total income of dollar_figure total_tax of dollar_figure and tax withheld of dollar_figure and claimed an overpayment and a refund of dollar_figure in peti- tioner’s return petitioner reported total income of dollar_figure total_tax of dollar_figure and tax withheld of dollar_figure and claimed an overpayment and a refund of dollar_figure respondent made changes to petitioner’s respective returns for her taxable years through with respect to peti- tioner’s taxable_year respondent concluded that peti- tioner’s total_tax was dollar_figure which respondent assessed on date with respect to petitioner’s taxable_year respondent concluded that petitioner’s total_tax was dollar_figure which respondent assessed on date with respect to petitioner’s taxable_year respondent concluded that petitioner’s total_tax was dollar_figure which respondent assessed on date with respect to petitioner’s taxable_year respondent concluded that petitioner’s total_tax was dollar_figure which respondent assessed on date on date respondent sent petitioner a final notice--notice of intent to levy and notice of your right to a hearing notice_of_intent_to_levy with respect to the respective amounts of tax that respondent concluded petitioner owed for her taxable years through on date respondent received form request for a collection_due_process_hearing from petitioner respondent’s appeals officer appeals officer held three face-to-face hearings with petitioner with respect to the notice_of_intent_to_levy the appeals officer permitted petitioner to submit an amended_return for each of her taxable years through on date the appeals officer received from petitioner an amended_return for each of her taxable years through on date the appeals officer received from petitioner an amended_return for her taxable_year in petitioner’s amended_return petitioner reported total_tax of dollar_figure and tax withheld of dollar_figure and claimed an overpayment and a refund of dollar_figure in petitioner’s amended_return for petitioner reported total_tax of dollar_figure and tax with- held of dollar_figure and claimed an overpayment and a refund of dollar_figure in petitioner’s return petitioner reported total_tax of dollar_figure and tax withheld of dollar_figure and claimed an overpayment and a refund of dollar_figure in petitioner’s amended_return peti- tioner reported total_tax of dollar_figure and tax paid of dollar_figure and claimed an overpayment and a refund of dollar_figure on date the appeals_office issued to peti- tioner a notice_of_determination with respect to the notice_of_intent_to_levy in the notice_of_determination respondent sustained the proposed collection action thereafter respondent agreed to accept the information reported in petitioner’s amended_return amended_return amended_return and amended_return except for the amount of tax paid reported in petitioner’s return with respect to petitioner’s taxable years and the respective taxes withheld exceed the respective total taxe sec_2in her amended_return petitioner reported tax paid of dollar_figure which she claimed consisted of tax withheld of dollar_figure and other tax_payments of dollar_figure respondent’s records indicate that the tax_payments for petitioner’s taxable_year total dollar_figure which consisted entirely of tax withheld and which is the total amount of tax_payments that petitioner reported in her return filed on date reported in petitioner’s amended_return amended_return and amended_return respondent thus acknowledges that petitioner does not owe tax for any of her taxable years and with respect to petitioner’s taxable_year respondent maintains that petitioner owes tax of dollar_figure computed as follows total_tax of dollar_figure reported in peti- tioner’s amended_return minus tax withheld of dollar_figure shown in respondent’s records and reported in petitioner’s return filed on date respondent satisfied the tax due of dollar_figure for petitioner’s taxable_year by offsetting such tax due with overpayments for petitioner’s taxable years and discussion it is respondent’s position that this case is moot accord- ing to respondent respondent has accepted the tax reported on peti- tioner’s amended income_tax returns for the tax years through for the years and petitioner has sufficient withholding to fully pay the tax for the year petitioner has a tax_liability but this liability had been fully paid_by offsets from other years since petitioner has no unpaid liabili- ties for the years at issue respondent will not be taking further collection action and this case is moot it is petitioner’s position that she has overpaid tax for 3respondent originally applied overpayments for petitioner’s taxable years and to petitioner’s taxable_year respondent reversed the application of such overpayments to petitioner’s taxable_year and applied such overpayments to petitioner’s taxable_year each of her taxable years through and that she is entitled to a refund of such overpaid tax for each such year as well as interest on each such claimed overpayment respondent disputes petitioner’s position however it is respondent’s position that the court may not resolve that dispute that is because according to respondent the court does not have juris- diction to determine whether there is an overpayment for each of petitioner’s taxable years through or to order a refund_or_credit of tax for each such year we agree with respondent that this case is moot respondent no longer claims that there is an amount of tax due from peti- tioner with respect to any of her taxable years through and does not intend to pursue any collection action with respect to any of those years as for petitioner’s position that there is an overpayment for each of those years for which she is entitled to a refund we agree with respondent that we do not have jurisdiction in this proceeding to determine whether there is an overpayment or to order a refund or a credit of tax for any of those years greene-thapedi v commissioner t c __ we shall dismiss this case as moot 4with respect to petitioner’s taxable_year respondent offset the amount of tax that respondent maintains is due from petitioner ie dollar_figure with overpayments for and see sec_6402 5we have considered all of petitioner’s contentions and continued an appropriate order of dismissal will be entered continued arguments other than those relating to her position that she has an overpayment for which she is entitled to a refund_or_credit of tax for each of her taxable years through and we find them to be without merit irrelevant and or moot
